IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Parenting and ) No. 71899-14
Support of O.E.D, )
) DIVISION ONE
A Minor Child, )
)
EVELINA BARHUDARIAN. )
)
Appellant, ) UNPUBLISHED OPINION
l
v. )
)
ANDREW BERNARD DANHOF, )
)
Respondent. ) FILED: July 27, 2015

SCHINDLER, J. —— In this parentage action, Evelina Barhudarian appeals entry of
the final parenting plan and order of child support. Barhudarian contends the court did
not engage in an analysis of the statutory factors under RCW 26.09.187(3) and
improperly relied on the “friendly parent concept"1 in adopting the final parenting plant
Barhudarian also contends the court abused its discretion in admitting a recording of a
threat she made and a letter from a therapist. Because neither the written ﬁndings nor
the oral ruling reﬂect consideration or application of the statutory factors, we remand.

On remand. the court shall address only the statutory factors in adopting a parenting

‘ to re Marriage of Lawrence. 105 Wash. App. 683, 637, 20 P‘3d 97'2 (20m).

ND. 71899—1412

plan and entering findings of fact and seminarians (3f law and shall mi take into
consideraticn its awn philosophy 01' the friendly parent concept.
FACTS

Andrew Bernard Danth served in the United States Army for seven and a half
years. Darith returned fmm his final taut in iraq in September 2609.

In Catcher, Danhof began dating Evelina Barbudarian. in December,
Barhuciarian anti hat two-andsaahalf-year-old child, Ali, started living with Danhcf.

In the Spring of 201%, Barhuriarian was pregnant. Danhof left active military duty
arid started marking as a senior service technician at a cammercial machinery company.
(in January 31, 2011 i Barhuciarian gave birth to QED. Barhudarian stayed home is
take care caf GED, and AG.

in (Simmer 2011, Dani’iof and Barbudarian separated. Barbudarian lived with her
parerals in Benton. Danhof lived with his parents in Bathe". Barbudariari and Danhof
agreed ta 3 shared residential schedule for QED. For the next 18 months, (SLED. lived
with each parent every rather week.

in September 2012, the State of Washington Dapartmeni of Sacial and Health
Servises sent Danth 3 letter stating it “will not be investigating” a recent repari 9f
“abuse or neglect of a child.” The letter states that “Child Pratesiive Services (CPS)
received a report" in July about “[p]roblem$ concerning child’s visits with yell - including
medical aoncems cf rash 9? unkmwn etiology. Also allegedly child returns hams
hungry and thirsty a hawever there was no allegation 9f neglect cancamirig this.”

On April 14, 2013, Danha‘i tack QED. to the emergency roam of Seattle
Children’s Hospital. Darith repeatedly tried in mutant Barhudarian because ha dlid neat

have access in the child’s insurance 0r medical records“ Awarding to Danhaf. because

Na. $513994 411‘!

while Danhoi and Barhudarian were arguing on the speakerphene. Rene testified that
Barhudarian told Danhhﬁ “i will put a bullet in ynur head,“

Danhc‘i testified and named the allegatiens of domestic violence; Danhei said
Barhudarian first threatened tn kill him in December 2612. Danhoi introduced a
regarding 0f the exchange on March 28, 2013 when he met Barhudarian ta pick up
QED. for the week. After digcussing dietary restrictions for the child, Barhudarian
warned Danth net to bring QED. back “sicker.” Barhudarian then threatened in tie
Danhof “to a pale outside” and feed him ﬁsh, in which he has an aliergy.

Danhof tesiified that after receiving the GAL report, ha engaged in caurrseling.
Danth submitted evidence showing he did hint suffer train Pisa:i

At the canclmian hi the trial, the court issued a written memorandum opinian.
The “Findings 91' Fact and Conciusinna 0i Law an Petition for Parenting Plan and Cinder
of Child Suppnrt” incarparate the “Memnrandum hf Opinion.“

The norm found that after receiving the GAL report, Danth “immediately began
to camply with the recommandatigrn” to participate in cmunseling white Barhndarian “has
yet to attend a single session.” The mun fannd the record established rm evidence
supported finding Danhhf suffered frem PTSD.

The churn “did net ﬁnd credible" Earhudarian’s testimony rail clemestic vinlencel
The Memorandum Of Opininn states, in pertinent part:

Magi detenninativa it: the court’s npinion ran this iasue was the mather’s

contradictory testimnny regarding the presence of domestic virulence in her

prior marriage. Other witnesses testiﬁed that the mother alieged that sha

W33 abused by her prior husband“ When direciiy questianerzl regarding

this, mother testified “it‘s hard tr: remember whether there was [domestic

viaienceF The next ciay at trial, she testiﬁed that she new recalled Mi}
past instances of damestic vinlance lnvohring her prinr husband. The

4 Past-traumatic Mess. disorder.

11

No. ?1899-1-l/12

court did not ﬁnd it credible that the mother (or anyone) would “forget”

being the victim of domestic violence. Such testimony demonstrates that

the mother was willing to either fabricate domestic violence or that her

memory is such that it cannot be trusted on this point.

Because the court found no credible evidence of domestic violence, the court did
not impose parenting plan restrictions under RCW 26.09.191. However, the court found
the text messages from Barhudarian were “troubling.” The court found the text
messages Barhudarian sent Danhof demonstrated “open hostility, name calling and
extreme profanity." The court found Rorie’s testimony that in December 2012,
Barhudarian told Danhof, “i will put a builet in your head" credible.5 The court also
notes that on March 28, 2013, Barhudarian threatened to tie Danhof to a pole and feed
him ﬁsh "(to which he is allergic).” and that on April 14, 2013, she told him, “I am going
to murder you."

The court also expressed concern about the pediatrician's report that "the mother
berates the father incessantly in front of [O.E.D.]” and “report[s] concerns of abuse
andfor neglect by the father,” but notes the pediatrician "has never seen any abuse or
neglect by either parent.” The court found Barhudarian's refusal to provide medical
information to Danhof created a risk of harm to the child. The Memorandum of Opinion
states, in pertinent part:

[Tiext messages between the parties showed the father repeatedly trying

to be involved in the chitd’s health and well-being (including efforts to go to

doctor appointments and exchange medical information regarding

[O.E.D.]) and the [mother] refusing such requests. Again, the texts were

laced with name caliing. profanity and hostility. The court was troubled by

the petitioner’s action in blocking the respondent from having access to

any of [O.E.D.]’s medical records andlor history. Petitioner also advised

respondent that he was prohibited from using the insurance that she

5 Barhudarian contends substantial evidence does not support the court‘s ﬁnding that Rorie‘s
testimony was credibie. Because this court defers to the trier of fact’s credibility determinations, we do
not address this argument. In re Marriage of Meredith, 148 Wn. App. 88?, 891 M. 201 P.3d 1056
(2009).]

12

N0. 71899—141‘13

prnvided far [QED] Such behavinr with regard in the child‘s health is

inexcusable and cculd potentially put thg child's naalth at risk were

[QED] in experience a medical emergency while with the “father.

The memorandum opinicn alsn addressed the CPS refgrral,

The: mother testified that in September 2012, she tank [DEE] to the

emergency mom because of a bruise on [the child’s] arm, She tesiiiiad

that a nurse had initiated a CPS referral uf the father for that injury. ln

reality, it wan the mother Whﬂ initiated tha referral which was later

determined to be “Linfcmnded,”

The final parenting plan establishes a shared renidential schedule until QED.
begins schoal. After O.E.Di starts kindergarten, the parenting plan designates Danth
as the primary residential narent and aiiaws residential time with Barhudarian on
Wednesday and every ether weekend. The parenting plan gives sole decisienamaking
autherity to Danhnf for education and nonemergency health care. The final parenting
plan includes canditians remmmendeci by the GAL andl requested by Barbudarian
including “[th is expected that the parenting plan residential prairisions will be flexible
and adaptable.”

In the martian for reconsideratinn, Barbudarian ranked the cauri tn defer aniry of a
final paranting plan until OED. is enrolled in schml. Barhudariari alas asked the cam
in allow her “the right 91‘ first refusal to provide daycare” if Danth is unavailable. The
caurt denied the mniion for reconsideratieni

ANALYSIS
Parenting Plan

Barhudarian centends the caurt erred in erdering a shared residential schedule,

designating Darrhcn‘ as the primary residential parent when OKEED. begins sohaei, and

giving Danth gale decisiowmaking auihority for education and nonemergency health

care! Barhndarian asserts the Gaunt did not censider or addrean the best interests {if the

13

Na. 71899-1~li14

child or the statutory factors listeﬁ in RCW 28.691878) but insiaad impmperly ralied on
the friendly parent conceptﬁ

Under the Unifmn Pareniage Act cf 2002, chapter 26.26 ROW, after paternity
has been ackncwledged; the parties may commence a iudicial pmceeding for a
parenting plan on the same basis a3 previded in chapter 26.09 RCW. RCW
26.26.3?5(’l)(a).

We review the trial court’s parenting plan decisian for abuse Of discretion. 1mg
Marriage 0f Littlefield‘ 133 WmZd 39, 46, 940 P.2d i362 (1%97). The mutt abuses its
discreiien cnly if the decision is maniieaily unreasanable or based cm untenable
gmunds m“ untenable reasons. Litileﬁeld, 133 WmZd gills—21?.

A trial emit has broad discretion in adopting and ardering a parenting plan,
Littlefieid. 133 Wn.2d at 51-52., This court aces not review the trial caurt‘s credibility
deteminations, mar cam in weigh canfliciing evidencel MW, 8i) Wn.
App. 252, 259, 907 P.2d 1234 (1996),

Ari appellate court will mi: retry the facts on appeal and will acaepl timings of fact
as veriﬁes if they are auppariecl by substantial evidence in the recard. W
M, 63 Win App. 658. 666, 821 P.2d 122‘? (1991). Becauaa 0f the trial court's
unique opportunity ta abserve the parties, we are “ ‘extremely reluctant to disturb child

placement dispcsitions,’ ” n re Parentage 3f Schroeder, 136 Will App, 343, 349, 22

5 Barbudarian also asserts substaniial evidence does mat support the muri’s ﬁnding that her
"behavior with regard in the: child’s health is inexcusable aﬁd could patentially put the child’s health at risk
were [QED] it: experience a medical emergency with the father.“ We disagree. Danth testiﬁed that in
April 2013,) he was unable in cubism treatment far QED. at Saaitle Children’s Hospital because af his lack
(if access to ihe child’s medical infnmaﬁcn. Danhof’s stepmather testified she worries that “if [Danhofi
was somewhere with [0.5.31], and Goal iarbicl samething happened, he didn‘t even kmw if [QEDJ was
allergic to anything?

14

Mn. 71899-1-ii15

P,3cl 1280 (2001) (questing In re Marriage of Schneider, 82 Wn.App,4?1,4?6, 918 P.2d
543 {1996)}

When making decisions regarding residential placement, the trial snarl must
analyze the factors in RCW 26.09.187(3). Lihleﬁein, 133 W’th at 52, The Parenting
Act {if 1987, chapter 26.09 RCW, requires the court in canaider the best interests 0f the
child at the time of trial “after cansidering the factors set farth in RCW 26.09,1S7(3)(a).”
M, 133 WnEd at 52. RCW 26.09187i‘3xa) sets fnrth the following factors:

Where the limitatinns nf RCW 26.69.191 are not dispositive nl’ inn child‘s
residential schedule, the cnurt shall censider the fnllnwing factnrs:

(i) The relative strength, nature, and stability of the child‘s.
reiatinnship with each parent;

(ii) The agreements of the parties, prnvided they were Entered inn:
knowingly and voluntarily;

(iii) Each parent’s. past and paiential far future performance nil
parenting functionn, as defined in . . . ROW ZBDQQMHZHW including
whether a parent has taken greater respnnsibility for performing parenting
functions: relating to the daily needs of the nhild;

(iv) The emotional hands and develnpmental level of the» child;

(2:) The child’s relationship with siblings and with other signiﬁcant
adults, as well as the child’s invnlvemeni with his nr her physical
surrnundingn, scheoi, or other signiﬁcant activities;

(vi) The wishen 0f the parents anal the wishes; of a child who is
sufficiently mature to nxpreas reasoned and independent prefarences as
in his or her residential schedule; and

(vii) Each pareni’s emnlnymeni schedule, and shall make
ammmodations cannistent with thnse schedules.

Factor (i) shall be given the greatest weight.

i” RGW 26.09.6049) stains, in pertinent part:

“Parenting functions” means these 33pm of the parentunhild relatinnship in whinh the
parent makes decisions and perfnrms functinns necessary far the care and gmwth 9f the
child, Parenting functlnns include:

(a) Maintaining a loving, stable, consistent, and nurturing relaiianship with the
child;

(h) Attending tn the daily needs 9f the child, such as feeding, nothing, physical
care and groaming, supervision, health care, and day nare . . , ;

(d) Assisting the child in deveinping and maintaining appropriate interperwnal
ralatinnships;

(a) Exercising appropriate judgment regarding the child’s welfare, consistent with
the nhiicl's developmental level anti the: family’s social and economic (circumstances,

15

Nth 7189944116

Because the written ﬁndings do ml: “clearly reflect a consideratlen elf the
statutory factors,” we lack la the oral rulian In re Marriage all Murrag, 28 Wm App. 187,
139, 622 Rid 1288 (1981),. Barbudarian argues the oral ruling shows the wart
impmperly relied an the “friendly parent concept."

Under the friendly parent concept, primary residential placement is awarded tn
the parent moat likely to foster the child’s relationship with the other parent. mg:
Marriage of Lawrence! 105 Wash. App. 683, 687, 20 P.3d 9?2 (2001), A trial ccurl’s use
of the friendly parent concept is an abuse of dlscretlon. Lawrence, 105 Wn. App‘ at
688, The legislature has repeatedly rejected the friendly parent cancept, and OUT courts
disfawr its use because residential placement shﬁuld net he used to panalize or reward
parents for their canduct. Lawrence, 105 Wn. App. at 681-88. The caur’t cannot use
residential placement and visitation “to: penalize or reward parents far their conduct,” Ll}
re Manlage all Cabalgulntc. 109 Wn.2cl 325, 329, 669 Pm 886 (1983).

ln the aral ruling! the trial court addressed the need ta make a decisalorl in the
best interests of the child before turning tea the allegations 9f demesﬂc violence and
whether it) impose restrictions under RCW 26.09.191. The scar! feund Barhudarian’s
“testimony wlth regard to domestic vlolence in be net credible, and . . . there was nu
evidence cf any virulence perpetrated against l83rhudarian].” The court concluded,
“mhere will be rm [ROW 26.09.1191 . . . restrictions in this case."

The court then addressed the “substantial evidence” of Barhudarian’s

“threatening and aggresglve behavlmr and, frankly, cpenly hastlle behaviar” toward

16

NE}. 71899-1431?

Dahlith in particularﬂ the shun Expressed Genet-2m abcut the threats to harm him and
the refusal to allow Darlth tc: have acmas to the child’s medical infarlrriation.

The Chart was. very troubled by the petitioner’s actions in masking
the father’s access ta [QEDJ’s medical recrzrx‘ilh~ There’s simply a— Gl’i the
farm hi this 1:339 and the evidence in this cam can log n— the Court cannot
canceive Qf any valid reason far any parent to black another parent’s
access to medical infarrnaiien. Mot oniy is it unnecessary and pur‘liiirriem it
was potentially dangemus given that [QED] was partly at this time in
[the] father’s care, and if he were t0 have to take [the child] far emergency
care he weuld net have access; it} medical informatim ar the medical
history that he might need.

The court aiso expressed concern about negative comments Barhudarian made

about Danhof in from 0f the childl

Perhaps most trouhiing was [the pediatricianTs statements that he
m that [Barhudariahrs extremely anxious and has reported the father is
evil and shauld hut be involved. . . . He reperts that [QEDJ has heard the
mother say this. quotaiich marks, a millian times! The Court doesnil: heed
to tell the parties haw damaging it is for children is hear those kinds of
things from one parent about anotherl

The court then dimussed its philosaphy ahaut parenting plahsl

l want to talk phiiamphically far a moment about parenting plans
and my belief that parenting plans are deaigrled to be in the ideal setting
very flexible, and nothing will — should deter the parties hum, frankly,
gaing amund the parenting plan and hrsviding flexibility to One anothar,
campassian tr) {me another, anri frankly, mare assess to me anather if it
works nut that way, ., . . l always hope that parents will work together it:
not, ycu knhw, abide by the parenting pian every dated 1 car massed T, but
rather work iogether to —— in the best interests hf ihair child! and that‘s
what this court wants.

The GDUFI concluded by stating, “With tha’t in mind, i . . given what I have already
diacussed regarding the mother’s hastility and unceaperative nature toward Mr.
Danhoﬂ" the court weuld adopt Danhof’s prcpased parenting plan.

[lira alear in this court that the only party that is going to be flexible, ail

least at this paint, and perhaps provide more contact batween the parent
and child is Mr. Danhof, and it is»; far that reason that the Cami ig adopting,

“I?

Nit}. 718994-11’18

ncrt a hundred percent, but in ; subntaniially is adopting Mr. Danhof’s
parenting plainw

Because we are unable t0 determine the basis far the ceurt's ruling, we remand
in address the slatntcry factors and enter ﬁndings cf fact and canclnsians of law!
Altheugh the swirl considered the best interests cf the child, the court did not engage in
an analysis 01‘ the staturan factors under RCW 26.09.1878) in either the written
findings or the oral ruling. if the written ﬁndings and the oral ruling do not reflect any
application of the slatulory elements, we must remand fer entry 0f findings based an the
statutory fastens. On remand! the court shall net consider either the court’s own
philosophy er the friendly parent cancept.

Evidentiary Rulings

Barhudarian also challenges the trial court’s declsicn to admit a renaming and a
lel‘ler of a therapist. Because we remand, we address the evidentlary rulings.

Barhndarian whitening the mun erred in admitting the March 28. 2013 regarding,
Exhibit 125. Barhudarlan argues the recording violates the Privacy Act, chapter 933
ROW

As a general rule, evidarrce obtained in violation of the Privacy Act is
“inadmissible in any civil or criminal easel” RCW 9.73.350. The Privacy Act “prohibits
anyone not operating under a mun: nrder fram intercepting or recnrding cerlain
communicatinns without the cansenl all all parties." M, 179 Wnﬂcl 893,
898, 321 P.3d 1183 (2014).

However, if the canvarsarinh “carweylsl threats of extanlorr, blackmail, badin
harm, or other unlawful requasls Gl’ demands,” it may be legally resettled with the

“cement all one party? RCW 9.?3.030(2}(b), The term “convey” is broadly deﬁned as

18

NO. NBQ9~1=II1Q

“ ‘to impart or mmmuniuaie either directly by clear statement or indirectly by suggastion,

implicaiion, gesture, attitude! behavior, 9r appearancef ” State ii. Cgiig uri, 99 Wnizci
501, 507408, 654 P.2d 466 (1983} (quoting WEBSTEWS THiRri New lilrERhmohAL
DlCTlONARY 499 (1971)).

Exhibit 125 states, in pertinent part:

[111‘ [QEDJ comes back sicker. . , . if anything happens in [the child], l’m
tying yCiLll up it) a pale outside and feeding you ﬁsh. I’m not jaking, Si} 1
wouid not be laughing. . , . {Di-ray, wail if you dan’i think I’m doing it, yuu’re
dead wrong. . . , Dead writing.

The court ruled Barhudarian threatened Darith in the March 28, 2913 recording.

The . , . recording cf March 28th, 2013, wherein the petitioner thraaieried
to his Mr, Danth up and feed him fish, m which he is allergic. Interesting
abcut that renaming is ML Danhrii laughs, at which mini; the: mother said,
“This is nathing in laugh about. This is seriaus and i’m seriausi"

The emit did not err in admitting Exhibit 125 under the threat exceptian tr: the
Privacy Act. RCW 9.73.030(2){h),

Barhudariari contends the (semi: abused its disaretioh in admitting a letter dated
February 21, 2W4 frem the sample’s jgirii: therapist, Exhibit 114.5 Barhudarian abjecteci
to the admission of Exhibit 114 as hearsay;9 lri overruling the obiecticn, the mud mied,
“it's a leiier iier a therapisi ihat was referenced in both the peiiiianer’s case and the
respondent’s case anti as such ii’s: admissible 33 an exoep‘iicn it} the hearsay rulei”

The record cities not suppen the ccurt’s finding that Barhudarian referehced the letter

5 The letter states, in pertinent part:
To W'th it may cancem,

0n 9H 3i12 Andraw Danhai and Eveiiria Barbudarian came to my affixes fer
caunseiing. Their goals were it: have a heaiihy sirang iamiiy and raiaiionship. The}:
returned far twe more sessions and than sieppad canning There was no mantiah of
abuse or vimiance during these sessicms.

9 Barhuclariah aim Geniends the letter was hat authenticated as required by ER 901. But the ioini
staiemeni cf evidence cleariy miter. Barbudarian admitted in the authenticity 0? the: letter but objected is

admissihhi

19

No. 71899-14120

during her case, and it is not clear what exception to the hearsay ruie applies. Contrary
to Danhof’s argument on appeai, the letter is not admissible as a statement made for
the purpose of medical diagnoeis or treatment under ER 803(a)(4). or as impeachment
under ER 613. We conclude the court abused its discretion in admitting the letter from
the therapist as an exception to the hearsay rule.

We remand fer further proceedings consistent with this epinien.10

WE CONCUR:

 

 

1" We decline to award either Barhudarian or Danhof attorney fees on appeal.

20

No. '71899-i-li3

he could that reach Barhudarian, he amid not obtain medical care and had to take
OED, home, That evening, Barhudarian called Danhof and demanded he return the
child because QED. had an appointment to sea a gastrointestinal specialist the next
morning, Barhudarian was “very upset” and repeatedly thin Danhnf she was gning to
have him murdered. Awarding to Danhef,

[Barhndarianl Matted repeatedly that she was gaing to have me murdered.
She wan very irate, yelling at me a lot, and -—-— at whiah paint in time, you
know, I -—~ l mid her then. because she was; acting an aggressive and
whatnot, l clid not want to have that around [QEDJ You krimrrx give her
time in one] down and whatnnt. And l told her l was —-~ “Evelina, if yer:

came here, I’m calling the police.” Bacanne l — l did not want that -- l did
not want any of that with her severe hostility. i heard a male voice in the
hackgmunn,

Danth called 911. Barhudarian also called 911 ha request a welfare check an QED.
Barhudarian reparted Danhoi was intcxicated and “heavily armed”

A Bothell Paiice Department officer respondent The smear funnel QED. “in be
well cared tar” and GED "was clean and . . l appeared t0 be happy. . . . At ma time
during the investigattah did lthe ofﬁcer] suspect [Danhoﬂ had been drinking at
consuming any illegal narcotics.” The efﬁcer‘s repent states, in pertinent part:

[GEE] has been sick for several clays. {Danhgﬂ attempted tn contact
[Barbudariahl to tether knnw, as she hag insurance for [QED] and he
does net; but she never responded [Danhoﬂ told me that [Barhudarian]
does mt share [O‘EDJ’s medical infnrmatich with him in respect to
appnintments, etch Since [Danhnﬂ could nnt get in touch with
[Barhudarian] he tank [GEE] tn the Children’s Hospital Urgent Sara
Center an G4!1[4]i‘l 3i [Dahhnﬂ laid me that [Barbudariani made four
phcne calls to his cell phone today. The first call was at 1832 hours,
during this call [Barhudarianj began yelling at [Danhoi] for mat being at the
meet, [Dammit] hung up the phnne because [Barhuctarian] was yelling at
him and net letting him speak. The second call came in at 1834 hours,
[Dahhatl answered the phone and [Barbudarian] began yelling at him
again. During this call, [Barbudarian] threatened [Danhof] at least twice by
saying, l arn gluing tn “murder yarn.” lDanhofl hung up the telephcne. At
1835 houm, [Danhaf] answered the phane and spoke with [Barhudarian]
brieﬂy befnre hanging up because he could not get her to calm down. At

No. 71899-1-l/4

1838 hours, [Danhof] answered the phone and spoke with [Barhudarian].
[Barhudarian] told [Danhot] that he was going to be murdered. [Danhot]

responded by telling [Barhudarian] not to come to his house or he would

call 911.

The ofﬁcer took a statement from Danhof about trying to obtain medical
information from Barhudarian and the threats she made to him. The officer spoke to
Barhudarien by phone. Barhudarian denied “threatening to murder” Danhof.
Barhudarian toid the officer Danhof had "threatened her.” The report states both parties
alleged domestic violence against each other in the past. The officer told Danhof and
Barhudarian to obtain a parenting plan and gave them information about how to file for a
protection order. The report states, in pertinent part:

Both parties alleged that they were assaulted in the past by the other. No
information provided to me during the investigation suggested that there
was a recent assault.

Both parties were advised to obtain a parenting plan. Both parties were
advised where to go to petition for a court order. Neither party had any
supporting evidence to substantiate their complaint.

The next morning, Danhof, his stepmother, and 0.E.D. met Barhudarian,
Barhudarian’s mother, and Barhudarian's etc-boyfriend “Danny” at the doctor’s ofﬁce.

According to Danhof, after the doctor‘s appointment, Barhudarian “forcibly took” QED.

from him.

That afternoon, Danhof filed a “Petition for Order for Protection” in King County

District Court. in the petition, Danhof alleges, in pertinent part:

During our time living together from Nov[ember} 2010 to Oot[ober] 2011,
[Barhudarian] physically assaulted me muttiple times. She has often
bragged about her ties to violent criminals. On December 9th 2012 she
said “to: going to put a bullet in your head." i have a whitness [sic] for that
event. On April 14th 2013 she said “I’m going to murder you” multiple
times and “I’m going to have you murdered.”

No. 71899—1415

Today, April 15. 2013, [Barhudarian] came to [O.E.D.]’s doctor

appointment and forcibly took [O.E.D.] from my possession. As there is

no current court orders I was unable to do anything. She was with . . . a

convicted felon that has been physically abusive to her in the past and I

am greatly concerned with [0.E.D.]’s safety in that environment.

The court entered a temporary domestic violence protection order preventing
Barhudarian from “harassing, threatening, or stalking" Danhof but allowing supervised
“exchange of the chiid."

On April 19, Barhudarian filed a petition for a protection order and a petition for a
parenting plan and order of child support. The proposed parenting pian designates
Barhudarian as the primary residential parent. Barhudarian requested imposition of
restrictions on Danhof's residential time based on a “history of acts of domestic
violence" and a finding that his “involvement or conduct may have an adverse effect on
the child’s best interests." Barhudarian requested supervised visitation and imposition
of conditions requiring Danhof to obtain a psychological evaluation, a domestic violence
assessment, and a substance abuse evaluation and prohibiting him from carrying a
firearm. That same day, the court entered a temporary domestic violence protection
order restraining Danhof from being within 500 feet of Barhudarian’s house.

On May 6, Danhof responded to the petition and submitted a proposed parenting
plan designating him as the primary residential parent with sole decision-making
authority, His proposed parenting pian allows Barhudarian to have residential time with
OED, every other weekend and each Wednesday evening. Danhof requested the
court impose restrictions on Barhudarian’s residential time with OED. based on a

"history of acts of domestic viotenoe” under RCW 26.09.191. Danhof also requested

entry of a ﬁnding that Barhudarian’s "involvement or conduct may have an adverse

No. 71899~1~|f6

effect on the child's best interests.” Danhof alleged a long—term emotional or physical
impairment that interferes with the performance of parenting functions and the abusive
use of conﬂict that creates the danger of serious damage to the child’s psychological
development. Danhof also asked the court to impose conditions prohibiting
Barhudarian from making "derogatory remarks about the father” to the child or in the
presence of the child and prohibiting either parent from denying “access to the child‘s
medical records."

On May to, the court entered a mutual restraining order prohibiting “[bloth
parties” from “disturbing the peace of the other party or of any child.” The court also
entered a temporary parenting plan designating Barhudarian as the primary residential
parent. The temporary parenting plan gave Danhof visitation on “alternating weekends
from 5:00 pm, on Friday to 5:00 pm. on Sunday” ptus “one overnight visit on the
alternating week on Wednesday at 5:00 pm." The court entered a temporary order of
child support requiring Danhof to pay Barhudarian $564.82 per month. The court also
entered an order appointing a guardian ad litem (GAL) to represent the best interests of
QED.

On January 10, 2014, the GAL filed a report. The GAL recommended the court
designate Barhudarian as the primary residential parent but allow Danhof visitation on
the first, second, fourth, and fifth weekend of each month. The report states the
recommended schedule for O.E.D. is “based upon the parent’s schedules and [the
child's] young age.” The GAL states that because Danhof works during the week. “it
appears the best way to maximize [0.E.D.]’s time with both parents is for [the child] to
have residential time with [the] mother during the week and residential time with [the]

father on the weekends."

No. 71899-31 if?

According to the GAIL, the “biggest cancern“ is the “very pmr and somewhat
hastile communicatian between the parties.” Beth parents “allege the other it; have
been violent, physically and emhiianally and it seems the reiaiiahship was highly
canﬂiciual and veiatile,” The GAL recommended imposing n0 reﬁiriciians under RCW
26.99l191 “ihaugh abmive use; 01‘ mniiici was cansideredf’

The repciri states QED! has “attachments to bath parents that were absewed
during bath sets, {if hame visits.” The repair states that “both parents were patient, sch
speken, encouraging, smiling and pieasant‘” ahci QED, “was physicaliy affectionate,
responsive, expressive and pleasant” ta bath parents.

Huwever‘ the GAL miss that a signiﬁcant concern from "the mllateral
information and review (if text messages.” is “the mother’s anger and badﬂmcuthihg m‘
the father,” The raped states. “Given that [QED] has witnessed name calling, yellihgi
conﬂini and more between 0r by one (if [the chiid’s] parents, [0.5.0.] could have
feelinga 0f caniusion, hurt, anger hr sadness in the future."

A notewarthy concern i3 what [OEDJ’S docim’s {shine repmied to this

GAL about the mother speaking negatively abaut the father in [OEDJ’s

presence 0h multiple cccasihnsi [0.50.] is hid encugh new is: pick up an

this. . l . Negative comments abhut anather parent in from of the child can

greatiy upset that child, as the child liker lavas both parents and has

relatihnships with both parents, like [QED] does, Negative comments

can he iniemalimd by a child and can alga law to the Child feeling

resentment at the parent making the cummehts.

The GAL aiso states the padiairiciah remitted Barhudarian “has a ‘iiiahy of
negative things‘ against the fathér” and “can be ‘exheme’ in thinking the father is a

horrible person and resphnsible for any of [QEDJ’E illnesses.” The pediatrician "bid the

GAL QED. haa heard Barhudarian speak hegaiively ahaui Danhof “a million times.”

Na 71899—1438

The GAL recommended both Danth and Barhndarlan participate in individual

therapy and the must maka clear that hath parent; have “full accesls“ to OEDfs

medical records. The GAL recnmmendecl a number «of nther (renditions to encaurage

ihe parents to be “flexible anti adaptable” and refrain from making negative namments

0r othemrise inappropriately involving the child in disputes?

Before trial, Barhndarian submitted a revised parenting plan that incorporated

most {if the condiiinns recemmended by the GAL; including the need to be flexible and

cooperatively work iogether.

Faurieen witnnsses testiﬁed during the three—day trial incluriing Barbudarian, her

mariner, her sister, Army Reservisi Frank Rune, Danhnf, his stepmother, and his

2 Far example. the GAL racemrnendecl the court impnse the inllowing condiiinns:

112.

5235: ’

24.

25.
26;

£273?
in: '

It is expenleci that the pareniing plan residential prnvisinns will be ﬂsxlble and
adaptable in accerdance with the child’s changing needs, As the nhlld increases in
age and maturity the child’s naeds and desiras will became increasingly impartani
and will be considered by barn parents in scheduling residential time.

Each parent shall exeri every reasnnable effort to maintain free access and
unhamperecl contact and mmmunicalian batman the child and the niher parent,
and prnmnie the emnticns of affection, love and inspect between the child and the
rather parent. Earth parent agrees in refrain frnrn wards or conﬁrm, and further
agrees in discourage other persons from uttering words nr engaging in mnduﬁh
which would have a tendency in estrange the child from ihn ether parent, in damage
the epininn vi the child as to the ether parent, or in impair the natural development
of the nhild’s love and respect for the other parent.

Each parent ahali honnr the rather parent‘s parenting style, privacy and authority.
Neither parent shall intériere in the parenting style cf the other nor shall either parent
make plans or arrangements that wnnlcl impinge ripen the {liner parent’s authority or
time with the child, without the expresa agraement (if the othar parent. Each parent
shall encnurage the child in dismiss his or her grievance against a parent directly
with the parent in question, Ii is the intent all bath parants i0 ancnurage a direci
parenwhilri bond and mmmunicatinn,

Neither parent shall advise the children or any child suppnrt er (liner legal matters.
Neither parent ahall use the child, directly Dr indirectly, in gathar informalinn abnut
lira other parent or lake verbal messages in the rather parent,

Tha parents may revise the pareniing plan by mutual consent in writing at any limel
The parents nndersiand that this residential schedule rams-33mg a minimum amnnni

ni’ time thai the child will reside with ihe parents and ihai lira child may reside with
them at any other agreed in times.

No. 71899-14/9

girlfriend. Danth represented himself pro se. The court admitted into evidence a
number of exhibits including text messages, medical records, and photographs.

Barbudarian testified Danhof was controlling and there were “lots of incidences of
aggression” and assault. Barhudarian testiﬁed Danhof hit her with a closed fist and
submitted photographs showing a bruise on her face. Barhudarian testified that after
they separated, "the conflict did not stop.” According to Barhudarian. Danhof would call
her repeatedly “just to yell at me."

Barhudarian testified she blocked Denhofs access to O.E.D.’s medical records
“[a1fter obtaining the restraining order, in accordance with the hospital regulation and
policy.“ When asked “why it would be in [O.E.D.]’s best interest to deny [Danhofj
medical access." Barbudarian answered, “The intention was not to deny speciﬁcally
medical access; however, I had [a] basis to get a restraining order which was granted
by the Court.”

According to Barhudarian, Danhof refused to comply with O.E.D.’s “very strict
diet" and the child often had health problems after visiting with him including rashes,
bruises, and scratches. Barhudarian described one occasion when OED. “was in such
poor condition — clothing soiled, smelled unpleasant *— that the hospital staff had
requested a social service worker." Barhudarian testified that “the social services
worker had then forwarded this information to CPS.” When the court asked whether
she told “anyone at the hospital that there was abuse or negtect committed by Mr.
Danhof,” Barhudarian answered, “I don’t remember saying that." Upon further
questioning about whether she made the CPS referral, Barhudarian testiﬁed, “i wasn't

aware at the time when I spoke to the sociat workerthat it would be forwarded to CPS.”

No. 71899-14110

Barhudarian testified her ex-husband never physically abused her and there was
no “history or allegations of domestic violence” with him. Barhudarian said she was
very close to her eiohusband and her reiationship with him was “very good." During
questioning by the court, Barhudarian said she did not remember whether her ex—
husband abused her, but said she never sought a protection order against him.3
However, the next morning. Barhudarian said she recalled reporting “two prior
incidences" of domestic violence by her ex-husband.

Frank Rorie testified that he and Danhof served “two tours [in] Iraq together."
After returning from their final tour, Danhof lived with Rorie until he moved out to live
with Barhudarian and AG. Rode testified that one time when he was visiting the couple
at their apartment, he witnessed Barhudarian “smacking” Danhof in "the face, the chest,
[and] the arms." Rorie said Danhof was “kind of like offering himself as a cathartic
punching bag, if you will, so she could kind of work out the issues that she was going

through.” Rorie testified that after the couple separated. he was in the car with Danhof

U

a aspen? on o >o> 9

Okay. And is it your testimony that [A.G.’s father] was never abusive to you?
Physicalty or emotionaliy'?

We‘ve had altercations out——

Physical altercations?

Sorry. it’s hard to remember. Not that I can remember any at -— at this point. i
—— l’m sorry.

So you don’t remember whether or not you had any physical altercations with
[A.G.]’s dad?

That's correct.

Were the police ever called to any domestic conflict between you and MG].
whether he calfed or you called?

Between me and [AG]?

Yeah.

My —- my child?

I'm so sorry. [A.G.]’s father.

No.

No? Okay. And did you ever obtain any kind of a protection order or restraining
order or domestic violence order against [A.G.l's father?

No.

10